Citation Nr: 9902196	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acne necrotica 
miliaris, including as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veterans claim has been obtained by 
the RO & IC.

2. No competent evidence has been submitted to demonstrate 
that acne necrotica miliaris, first manifested many years 
post service, or any other skin disorder, is related to 
the veterans period of military service.


CONCLUSION OF LAW
The veteran has not submitted evidence of a well-grounded 
claim for service connection for acne necrotica miliaris, 
including as a residual of Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for acne necrotica 
miliaris, including as a residual of exposure to Agent 
Orange.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veterans claim is not well grounded.

Factual Background

When examined for enlistment into service in January 1968, no 
skin abnormality was described and the veteran was found 
qualified for active service.  Service medical records are 
entirely negative for complaints or treatment referable to a 
skin disorder. When examined for separation in October 1969, 
no skin disorder was found.  The veterans Report of Transfer 
or Discharge (DD 214) shows he had approximately fifteen 
months of foreign service and he testified that he served in 
the Republic of Vietnam between late 1967 (1968?) and October 
1969.  

Post service, when examined by VA in February 1974, the 
veteran did not complain of a skin disorder and his skin was 
described as normal.  VA outpatient clinical records, dated 
from November 1991 to December 1995, reveal that he was 
repeatedly seen for complaints of a skin disorder.  The 
records show that the veteran was seen in July 1992 with 
complaints of scalp sores since spring.  Dermatitis was 
diagnosed.  When seen in the VA outpatient dermatology clinic 
in August 1993, he complained of itchy little bumps on his 
scalp for one or two years.  His right forearm had a lesion.  
Acne necrotica miliaris was diagnosed and medication 
prescribed.

At his August 1998 Board hearing, the veteran testified that 
his diagnosed acne necrotica miliaris should be considered as 
one of the acneform diseases consistent with chloracne for 
the purposes of presumptive service connection.  As noted 
above, he indicated that he served in the Navy on a ship in 
the Gulf of Tonkin, from the end of 1967 (1968?) until 
separated from service in October 1969.  The veteran said 
that his head was full of scalp sores when he returned from 
Vietnam, but he did not seek medical treatment for a skin 
condition between October 1969 and October 1970. He added 
that the scars on his arms and scalp evidence the eruptions 
he had during that time.  The veteran said he tried many 
different shampoos to deal with his skin condition between 
1970 and 1992 and first sought VA treatment for his skin 
disorder in 1992.  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

Upon careful review of the evidentiary record, the Board 
would concede that the veteran served in the Republic of 
Vietnam, had Vietnam era service and is entitled to a 
presumption of Agent Orange exposure.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, service medical records are 
entirely negative for any complaints or findings referable to 
a chronic disorder of the skin, including acne necrotica 
miliaris, chloracne or another disorder.  The first post 
service evidence of record of a skin disorder was in 1992 and 
acne necrotica miliaris was diagnosed in 1993, nearly twenty 
years after the veterans separation from service and well 
beyond the one year presumptive period prescribed by law.  
Although the veteran testified that he suffered from head 
sores for more than twenty years, as a consequence exposure 
to an herbicide in service, no medical opinion or other 
medical evidence relating the veterans acne necrotica 
miliaris, or any other skin disorder, to service or any 
incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has acne necrotica miliaris related to 
service or any incident thereof, including exposure to Agent 
Orange.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for acne necrotica miliaris on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for acne necrotica miliaris, including as 
a residual of exposure to Agent Orange, is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 2 -
